Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The record is clear on reasons for allowance.

Related prior art
Logan et al (US Publication No.: 20090248182) discloses an audio program and message distribution system that allows a user to hand free navigate program materials and to dictate comments and messages which are returned to the host for retransmission to other subscribers. Fig. 7 shows an HTML text file translated into the combination of an audio speech file, text file transcript and sequencing filter. Such reference fails to disclose the recited limitations in the claims of this application.

Busayapongchai et al (US Publication No.: 20090290694) discloses audio file insertion in spoken dialog code for use in interactive voice services. The system and method comprises generating a database query based on the extracted data associated with audio tag in the spoken dialog code. Such reference fails to disclose the recited limitations in the claims of this application.

Keswa (US Publication No.: 20040205614) discloses a system and a method translating HTML document to VXML document. The system identifies text, form and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656